Citation Nr: 1101459	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent 
for a lumbar spine disability on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to an initial disability rating greater than 20 
percent for right lower extremity radiculopathy on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1). 

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from December 1955 to 
December 1959 and from November 1990 to June 1991.  The Veteran 
also served in the National Guard.     

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2005 and April 2006 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case previously reached the Board in April 2008.  In an 
April 2008 decision, the Board denied a disability rating in 
excess of 40 percent for the Veteran's service-connected lumbar 
spine disorder and increased the disability rating for his 
service-connected right lower extremity radiculopathy to 20 
percent.  

The Veteran appealed this decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a September 2009 
Memorandum Decision, the Court partially vacated and remanded the 
Board's decision.  The Court held that the Board failed to 
consider referral of the increased rating claims for an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  Specifically, 
the Court instructed the Board to refer the increased rating 
claims to the Director of Compensation and Pension Service for an 
extra-schedular evaluation, if warranted by the evidence.  
Notably, the Court did not dispute the Board's determination as 
to the schedular ratings assigned for the increased rating 
claims.  See Memorandum Decision at page 3.  As such, the part of 
the Board decision that addressed the schedular ratings remains 
undisturbed.  

Upon return from the Court, in April 2010, the Board remanded the 
increased rating claims for the RO to submit them to the Director 
of Compensation and Pension Service for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  After completion of this 
development, the increased rating claims have now returned to the 
Board for appellate review.

As to the TDIU claim at issue, in the April 2008 Board decision, 
the Board remanded the TDIU claim to the RO for a VA examination, 
as well as a referral to the Director of Compensation and Pension 
Service for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 4.16(b).  In this vein, when the Veteran appealed the increased 
rating issues to the Court, the Court emphasized that it did not 
have jurisdiction of the TDIU claim since the Board had remanded 
that claim for further development, rather than denied it, such 
that the TDIU claim is not yet final.  See Breeden v. Principi, 
17 Vet. App. 475, 478-79 (2004); Hampton v. Gober, 10 Vet. App. 
481, 483 (1997).  The RO completed the Board's requested 
development for the TDIU claim by securing August 2009 VA 
examinations for TDIU and by securing a September 2010 extra-
schedular evaluation pursuant to 38 C.F.R. § 4.16(b) with the 
Director of Compensation and Pension Service.  The TDIU issue has 
now returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has only two service-connected disabilities:  
lumbar strain with traumatic degenerative arthritis, rated as 40 
percent disabling; and right lower extremity radiculopathy, rated 
as 20 percent disability.  The combined service-connected 
disability rating is 50 percent (under the combined rating 
table).  As such, the Veteran does not meet the percentage 
criteria for TDIU.    

2.  The Veteran's two service-connected disabilities did not 
cause an exceptional or unusual disability picture with such 
factors as marked interference with employment or frequent 
periods of hospitalization to render impractical the application 
of the regular rating standards.  

3.  The evidence demonstrates that currently the Veteran's 
service-connected lumbar spine disability with right lower 
extremity radiculopathy prevents him from securing or following a 
substantially gainful occupation.

CONCLUSIONS OF LAW


1.  The disability picture presented by the Veteran's service-
connected disabilities does not warrant the assignment of 
increased ratings on an extra-schedular basis.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b) (2010).  

2.  The criteria for entitlement to TDIU on an extra-schedular 
basis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 
4.16(b), 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this 
regard, in its September 2009 Memorandum Decision, as to the 
increased rating claims, the Court specifically indicated that 
there were no content or timing errors in VCAA notice.  Moreover, 
the December 2005, February 2006, May 2006, and June 2009 VCAA 
notice letters, when considered together, also advised of the 
evidence necessary to substantiate an increased rating claim on 
an extra-schedular basis under 38 C.F.R. § 3.321(b).  As such, 
the duty to notify was met.  In addition, since the RO secured an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b) with the 
Director of Compensation and Pension Service, the duty to assist 
was met.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  
Finally, the Board emphasizes there is no need to discuss in 
detail whether there has been compliance with the notice and duty 
to assist provisions of the VCAA because, in light of the 
allowance of the extra-schedular TDIU claim, any error is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

Governing Law and Regulations with Analysis for Extra-Schedular 
Rating under § 3.321 

In its September 2009 Memorandum Decision, the Court instructed 
the Board to refer the increased rating claims to the Director of 
Compensation and Pension Service for an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1), if warranted.  In 
the April 2010 Board remand, the Board concluded that such a 
referral of the increased rating claims was in fact warranted.  
The Appeals Management Center (AMC) complied with this request, 
and the Director of Compensation and Pension issued a September 
2010 letter opining that the Veteran was not entitled to an 
extra-schedular rating.  Therefore, the issue of an extra-
schedular rating under 38 C.F.R. § 3.321(b) is no longer in the 
first instance.  It follows that the Board now has jurisdiction 
to adjudicate the extra-schedular issue on the merits.  Anderson 
v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 
Vet. App. 88, 96-97 (1996).  

The Veteran contends that he has been unable to work since 1994 
due to his service-connected lumbar spine and right lower 
extremity disabilities.  See October 2005 VA Form 21-8940, 
Application for Increased Compensation Based on Unemployability.  
He says he retired in 1994 due to back and leg pain from his 
service-connected disabilities.  He says the medications he takes 
for these disabilities also have an impact.  He last worked as a 
butcher / meat cutter / stock clerk in 1994.  He also has worked 
in labor-related jobs to include truck driver, fuel handler, and 
various other odd jobs.  See e.g., December 2004 VA examination.  
The Veteran has two years of college.  He is currently 78 years 
of age.  

As the Court recently explained in Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008), a "determination of whether a claimant is 
entitled to an extra-schedular rating under § 3.321(b)(1) is a 
three-step inquiry."  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extra-schedular rating is 
warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the 
RO nor the Board is permitted to assign an extra-schedular rating 
in the first instance; rather the matter must initially be 
referred to those officials who possess the delegated authority 
to assign such a rating.  See again Floyd, 9 Vet. App. at 95.   

The Veteran contends that the side effects of medications taken 
for service-connected lumbar spine disability leaves him unable 
to function and unable to work.  He says no employers will hire 
him.  See October 2005 TDIU application.  Therefore, initially, 
the Board acknowledges that some of the manifestations of his 
lumbar spine and right lower extremity disabilities are not 
listed by the rating criteria.  Thun, 22 Vet. App. at 115-116.  
Because of his service-connected disabilities, the Veteran is 
currently not able to lift, climb, or drive a vehicle long-term, 
bend, or stoop.  See August 2009 VA examination.  However, 
the Board finds that his disabilities do not markedly interfere 
with his ability to work, meaning above and beyond that 
contemplated by his separate schedular ratings.  38 C.F.R. 
§ 3.321(b)(1).  Generally, the degrees of disability specified in 
the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this regard, the Veteran "retired" in 
1994.  Although he says he retired due to his service-connected 
back, he has submitted no confirmatory evidence in support of 
that assertion.  In fact, he checked a box on his October 2005 
TDIU application indicating he did not leave his job due to 
disability.  In addition, a February 1994 VA Persian Gulf 
examination report, November 1994 VA examination report, and an 
April 1995 VA joint examination report noted he was not taking 
any medication for his low back disability at that time.  The 
Veteran also failed to complete a VA Form 21-4192, Request for 
Employment Information in Connection with Claim for Disability 
Benefits, which was sent to him in February 2006.  Thus, there is 
insufficient evidence of marked interference with employment.    

In addition, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected disabilities, to suggest he is 
not adequately compensated for his disability by the regular 
Rating Schedule.  38 C.F.R. § 3.321(b)(1).  See also VAOPGCPREC 
6-96.  That is, there is no evidence or allegation of inpatient 
treatment for his low back or left lower extremity disabilities.  
The Director of Compensation and Pension in the September 2010 
extra-schedular evaluation noted no surgeries and no 
incapacitating episodes.  The Veteran's evaluation and treatment 
has always been on an outpatient basis.  

Governing Law and Regulations with Analysis for TDIU Extra-
Schedular Rating under § 4.16(b) 

The Veteran has only two service-connected disabilities:  lumbar 
strain with traumatic degenerative arthritis, rated as 40 percent 
disabling; and right lower extremity radiculopathy, rated as 20 
percent disability.  The combined service-connected disability 
rating is 50 percent.  See 38 C.F.R. § 4.25 (combined rating 
table).  Therefore, he does not satisfy the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Consequently, the only remaining question in this case is whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability, for 
purposes of a possible extra-schedular evaluation.  
38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU 
extra-schedular rating under 38 C.F.R. § 4.16(b), although 
similar, are based on different factors.  See Kellar v. Brown, 6 
Vet. App. 157, 162 (1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular 
ratings are inadequate to compensate for the average impairment 
of earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is currently rendered 
unable to secure or follow a substantially gainful occupation by 
reason of his or her service-connected disabilities.  See 
VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be addressed 
under 38 C.F.R. § 4.16(b).    

However, the Board itself cannot assign an extra-schedular rating 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd, 9 Vet. App. at 96.  See also Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although Bagwell and Floyd 
only dealt with ratings under § 3.321(b)(1), the analysis in 
those cases is analogous to TDIU ratings under § 4.16(b) as well, 
in view of that section's similar requirement of referral to the 
Director of VA's Compensation and Pension Service, in addition to 
Court precedents requiring consideration of § 4.16(b) when the 
issue is raised in an increased-rating case.  See Stanton v. 
Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993). 

That is, since the Board itself cannot assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case to the Director of Compensation and 
Pension Services for an extra-schedular evaluation when the issue 
is either raised by the claimant or is reasonably raised by the 
evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. 
Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director 
determines that an extra-schedular evaluation is not warranted, 
does the Board then have jurisdiction to decide the extra-
schedular claim on the merits.  In fact, most recently, the Court 
held that although the Board is precluded from initially 
assigning an extra-schedular rating, there is no restriction on 
the Board's ability to review the adjudication of an extra-
schedular rating once the Director of C & P determines that an 
extra-schedular rating is not warranted.  Anderson, 22 Vet. App. 
at 427-8.  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once Board properly refers an extra-schedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extra-schedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter 
... subject to decision by the Secretary shall be subject to one 
review on appeal to the ... Board.").  

In this regard, in light of certain favorable evidence of record, 
in its April 2008 Board remand, the Board asked the RO to refer 
the case to the Director of Compensation and Pension for a 
determination as to whether the Veteran is entitled to an extra-
schedular TDIU rating in accordance with the provisions of 38 
C.F.R. § 4.16(b).  The RO complied with this request, and the 
Director of Compensation and Pension issued a September 2010 
letter opining that the Veteran was not entitled to an extra-
schedular rating under 38 C.F.R. § 4.16(b).  Therefore, the issue 
of an extra-schedular rating under 38 C.F.R. § 4.16(b) is no 
longer in the first instance.  It follows that the Board now has 
jurisdiction to adjudicate the § 4.16(b) extra-schedular issue on 
the merits.  

The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The evidence of record is mixed with respect to the issue of 
entitlement to an extra-schedular rating under 38 C.F.R. 
§ 4.16(b).  As to the favorable evidence in support of an extra-
schedular evaluation for TDIU, the Veteran contends in his 
October 2005 TDIU application that he has been unable to work 
since 1994 due to his low back and right lower extremity 
disabilities.  In addition, the same VA examiner in December 2005 
and August 2009 opined that the Veteran was in the category of 
being one of the more "severe" patients with lumbar spine 
disease.  His range of motion was severely limited with forward 
flexion of only 30 degrees upon repetition.  His ranges of motion 
for extension, lateral flexion, and lateral rotation were also 
extremely limited.  He had pain and weakness and skin changes in 
the right lower extremity.  Because of his service-connected 
disabilities, the Veteran is currently not able to lift, climb, 
or drive a vehicle long-term, bend, or stoop.  The examiner 
opined that based upon a review of the claims folder, as well as 
a physical examination and testing of the Veteran, the Veteran 
was prevented from doing any of the labor-related work for which 
he is qualified, due to the severity of his service-connected low 
back disability.  Moreover, in November 2005 a private physician 
opined that due to the Veteran's service-connected lumbar spine, 
as well as his nonservice-connected cervical spine, the Veteran 
was not employable at present and likely not employable in the 
future.  In addition, an earlier August 1997 VA examination noted 
he walked with a cane.  These probative medical opinions, in 
particular, provides strong evidence in support of an extra-
schedular rating under 38 C.F.R. § 4.16(b).  

As to the negative evidence against an extra-schedular evaluation 
for TDIU, the Veteran did not complete a VA Form 21-4192 (Request 
for Employment Information in Connection With Claim for 
Disability Benefits) for his former employer.  Furthermore, 
private medical evidence also attests to the severity of his 
nonservice-connected cervical spine disorder.  Moreover, an 
August 2009 VA neurologic examiner, after a physical examination 
of the Veteran, opined that a sedentary occupation would not be 
impacted by the Veteran's service-connected lumbar spine 
disability.  Still, this examiner also acknowledged that the 
Veteran would not be able to do occupations involving labor due 
to his low back and right leg pain.  Notably, this VA examiner 
did not address the fact that the Veteran has only ever worked in 
occupations involving physical labor.  

As to the negative evidence against an extra-schedular evaluation 
for TDIU, the Director of Compensation and Pension also issued a 
September 2010 letter opining that the Veteran was not entitled 
to an extra-schedular rating under 38 C.F.R. § 4.16(b).  However, 
the Board does not find this letter to be especially persuasive.  
Although the Director admitted that the evidence of record 
demonstrated that the Veteran would not be able to perform heavy 
work or the previous type of labor-intensive work he was used to, 
the Director still reflected that there was no opinion of record 
that the Veteran could not engage in all types of work 
(presumably referring to sedentary employment).  As such, the 
Director assessed that the Veteran was still employable.  
 


 
Overall, the positive evidence outweighs the negative evidence in 
support of an extra-schedular TDIU.  The Board emphasizes that 
entitlement to an extra-schedular rating under 4.16(b) requires 
that the Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  See 
38 C.F.R. § 4.16(b).  In this regard, the September 2010 Director 
of Compensation and Pension's extra-schedular evaluation did not 
adequately consider the Veteran's employment history, which was 
concentrated in physical labor, or his education.  To this end, 
the Board believes the evidence of record demonstrates that the 
Veteran could not even work in a sedentary job, based on his past 
education, training, and previous job experience, as well as his 
current physical restrictions due to his low back.  See 38 C.F.R. 
§ 4.16(b).  In addition, even without consideration of the effect 
of the Veteran's nonservice-connected cervical spine disability 
and advancing age, the evidence of record clearly shows the 
Veteran's service-connected low back disability, standing alone, 
prevents him from securing gainful employment.  38 C.F.R. 
§§ 3.341(a), 4.16(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).   

The Board is satisfied that the Veteran's service-connected low 
back disability and right lower extremity disability prevent him 
from securing or following substantially gainful employment, 
despite his failure to meet the percentage requirements for TDIU.  
38 C.F.R. § 4.16.  Accordingly, the Board finds that the evidence 
supports a finding of TDIU on an extra-schedular basis.  38 
C.F.R. § 4.3.  The appeal is granted.




ORDER

A disability rating greater than 40 percent for a lumbar spine 
disability on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1) is denied.   

An initial disability rating greater than 20 percent for right 
lower extremity radiculopathy on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1) is denied.   

A TDIU is granted on an extra-schedular basis, subject to the 
laws and regulations governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


